EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 20:
A system for eye surgery, comprising: 
a microscope system, 
a phacoemulsification system and a femtosecond laser system configured to view and cut a tissue structure of an eye with a laser beam without requiring a movement of a patient: 
the femtosecond laser system comprising a laser engine for generating a femtosecond laser beam; 
a laser delivery system defining a laser beam path; 
a swing arm; 
an articulating arm with a proximal and distal end; 
wherein the laser engine and the phacoemulsification system are contained in a housing, and wherein the articulating arm’s proximal end is attached with the housing; 
wherein the femtosecond laser system is connected to the distal end of the articulating arm; 
wherein the swing arm connects the laser delivery system to the microscope; 
whereby the laser beam can be delivered to the tissue structure in the eye along the laser beam path, a phacoemulsification can be performed on the tissue structure in the eye, and the eye can be viewed through the microscope during laser beam delivery and during phacoemulsification, without moving the patient; 
wherein the swing arm is configured to be moveable between an upper and lower position relative to the microscope; 
wherein when the swing arm is in the lower position, the delivery system engages the  eye; and 
wherein the swing arm includes a precision stop that assures calibrated distances and assures alignment of the microscope and the delivery system when the swing arm is in the lower position.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 20 is the broadest independent claim. Claim 20 recites a system for eye surgery. The closest prior art of record is Grebner in view of Kadziauskas. Grebner in view of Kadziauskas discloses the invention substantially. However, Grebner in view of Kadziauskas fails to disclose “the swing arm includes a precision stop that assures calibrated distances and alignment between the microscope and the laser delivery system when the swing arm is in the lower position”. Also, Grebner in view of Kadziauskas fails to disclose “an articulating arm with a proximal and distal end” or “the femtosecond laser system being connected to the distal end of the articulating arm.” Furthermore, nothing in the prior art when viewed with Grebner in view of Kadziauskas would obviate the missing limitations.  It is important to note that none of these missing claimed features individually define the invention over the prior. Rather, it is the combination of both the swing arm and the articulating arm as claimed together and how they are combined with the claimed microscope, laser delivery system and the phacoemulsification system that defines the invention over the prior art. This specific configuration of both arms configured as claimed provides the advantage of allowing for improved ability to move laser delivery system around during eye surgery without affecting alignment of the laser delivery system. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792